United States Court of Appeals
                      For the First Circuit

No. 18-1640

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                      BYRON MONTIJO-MAYSONET,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                              Before

                        Howard, Chief Judge,
              Torruella and Thompson, Circuit Judges.


     Jessica E. Earl, Assistant Federal Defender, with whom Eric
Alexander Vos, Federal Public Defender, and Vivianne M. Marrero,
Assistant Federal Defender, Supervisor, Appeals Section, were on
brief, for appellant.
     Julia M. Meconiates, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Mariana E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, were on brief, for appellee.



                         September 1, 2020
          THOMPSON, Circuit Judge.1     When he was twenty-eight,

Byron Montijo-Maysonet drove three middle schoolers to a motel so

he and his pal could have sex with them.       That's called sexual

assault, see P.R. Laws Ann. tit. 33, § 5191(a), and federal

statutes make it a crime to "entice" or "induce" it over the

Internet or "transport" a minor within Puerto Rico to commit it.

See 18 U.S.C. §§ 2422(b), 2423(a); see United States v. Cotto-

Flores, No. 18-2013, 2020 WL 4582283, at *9 (1st Cir. Aug. 10,

2020).   Montijo now asks us to flip his convictions and sixteen-

and-a-half-year sentence.    Seeing no reversible error, we affirm.

                      HOW THE CASE GOT HERE

                        The Two "Vueltas"

          It all started in November 2015, when Montijo's cohort,

Luis Meléndez (a/k/a "Puky"), met CAP (his cousin's daughter) at

a family birthday party.2   She had just turned fourteen and started

eighth grade at Marchand Middle School, a school for seventh to

ninth graders in Manatí, Puerto Rico.      The two struck up a chat

and, before they left, exchanged contact info so Meléndez could

write to CAP on KIK, an instant messaging app.    A few days later,


     1 Judge Torruella concurs in this opinion subject to what he
stated in his separate opinion in United States v. Cotto-Flores,
No. 18-2013, 2020 WL 4582283, at *21–23 (1st Cir. Aug. 10, 2020).

     2 Given Montijo's many sufficiency     challenges, "we rehearse
the facts in the light most favorable to   the [guilty] verdict," so
far as the evidence may be reasonably      construed to support it.
United States v. Dwinells, 508 F.3d 63,    65 (1st Cir. 2007).
                               - 2 -
Meléndez messaged CAP and they made plans to meet again, this time

without her family knowing.    In the meantime, Meléndez found CAP's

friend DPP on Facebook and looped her into a group chat.     DPP was

thirteen years old and also in eighth grade.           On a Friday,

Meléndez, CAP, and DPP used KIK to plan to meet the following

Monday (November 24, 2015) at the middle school and drive to a

motel.

             As planned, when they got to school on Monday, CAP and

DPP walked to a nearby food truck, where Meléndez and Montijo were

waiting.   They weren't in their school uniforms, Montijo stresses.

Before that day, neither girl had spoken to Montijo.        Meléndez

introduced himself to DPP, said Montijo was his "friend," and told

her they "were going to go for a ride."

             Montijo drove. First, they stopped at a housing project,

where the men asked the children if they "wanted to smoke or drink

anything."     Then, Montijo drove to a motel called "El Jackeline,"

a secluded joint tucked away on a long road off of Route 2 and

surrounded by a hedge and a concrete wall. The motel didn't charge

an overnight rate.     Instead, guests could pay twenty dollars to

use a room for six hours.     To rent a room, you pull into a garage

next to a cabana, put the money in a drawer, and enter the room.

An employee looks through a peephole at the gate to see the car's

license plate number and record the plate number, the room number,

and the time of arrival — all without seeing the guests.   The motel
                                 - 3 -
room itself (at least the one Montijo used) is a 200-square-foot

unit   with    two   plastic    chairs,       a    bathroom,   and    a    double    bed

surrounded by mirrors.         The whole set up (the motel's owner later

testified) is designed to ensure guests' "privacy."

              Once   they    got     there,       things   happened       "fast,"    DPP

testified.      Montijo and Meléndez rented two cabanas, and Montijo

pulled the car into a garage next to one of them.                         Meléndez and

CAP went into one room, and Montijo and DPP went into another.

Once in the bedroom, Montijo "quickly told me that I didn't have

to do anything I didn't want to," DPP later recounted.                        They sat

down on the bed and Montijo told her that "he liked [her] hair,

[her] eyes."     In the other room, Meléndez had sex with CAP.                      Then,

CAP and Meléndez called DPP to tell them they'd "finished," and

they all met back at the car.

              Montijo drove the girls back to the school.                    Once they

got there, Montijo and Meléndez made sure to stay out of sight.

Instead of driving DPP and CAP to the school's front door, the men

dropped them off one street away — according to CAP and DPP, so

"the   teachers      and    people    from    the    school"   wouldn't       see    the

defendants.      After that, CAP never spoke to Meléndez or Montijo

again.

              But over the next week, Montijo used KIK to keep in touch

with DPP.      At trial, DPP testified that they "didn't talk about

anything specific.         It was just that [Montijo] wanted to see [her]
                                        - 4 -
again."    Soon, another "group [chat] was formed," this time among

Meléndez, Montijo, and DPP.            "[O]nce [the chat] was opened, the

first thing" Meléndez said was that DPP should "bring in [an]other

person."     In context, DPP took this to mean "another girl."                So

she added her friend KVM to the group chat.           KVM was also thirteen

and in eighth grade.       With KVM added, Meléndez, Montijo, and DPP

all said they "wanted to do another outing," meaning another

"ride."     They used the word "vuelta" in Spanish (the same word

they'd used before).       And they planned to "meet in the same way"

as last time:      Montijo and Meléndez would pick the girls up at the

food truck and drive them back to the motel.

             So, on November 30, 2015 (six days after the first

outing), Montijo and Meléndez took DPP on another drive, this time

with KVM.     That morning, after DPP's mother dropped her off at

school, she and KVM met Montijo and Meléndez at the same food

truck.      They   were   both    in   school   uniform,   and   DPP   had   her

schoolbag.    After Meléndez "introduced himself to [KVM]," Montijo

drove them once more to the housing project, where (once again)

the men asked the children if they "wanted to drink anything or

smoke anything."       Then he drove to the same motel.           On the way

(DPP testified), KVM asked DPP what "she ha[d] to do."                       DPP

(parroting Montijo) "told her that she didn't have to do anything

she didn't want to do."          When they arrived at the motel, the four

paired off like last time — Meléndez with KVM, Montijo with DPP —
                                       - 5 -
into separate cabanas.   This time, "when [DPP] got into the cabana

with [Montijo]," they had sex.

           At that point — in a scene Montijo made the centerpiece

of his defense — DPP testified that she "took out [her] notebook,"

and Montijo "saw [her] grade" (which was presumably written on the

notebook) and "asked [DPP] how old [she] was."    DPP said thirteen.

Montijo was "shock[ed]" (shocked!), he tells us.    Meléndez and CAP

had told him she was sixteen and told DPP that Montijo was twenty.

Montijo told DPP that he was really twenty-eight, and that if he'd

"known that [she] was [thirteen], he wouldn't have done it."    But

he assured her he would "wait for [her] to come out of high school"

and "was going to take care of [her]."

           Montijo and DPP then went to the cabana next door, where

they saw Meléndez and KVM naked on the bed.       DPP went into the

room and "took the money . . . that was right next to [Meléndez],"

which she'd been told to take to Montijo.    Just then, Meléndez's

phone rang.   DPP answered it.   On the other line, CAP warned that

the school had noticed they were gone and the police were waiting

there.   DPP hung up and gave Montijo the news.    Once Meléndez and

KVM got dressed, the men (with Montijo driving) drove the girls to

a Burger King for an alibi — "so [they] could say" that they'd

"been eating."

           After the pit stop, Montijo drove the girls back to

school, where KVM's father was waiting.     He ran toward the car.
                                 - 6 -
KVM got out, but before DPP could follow, Montijo sped off.              He

drove to a house, where Meléndez spoke to a man DPP didn't know.

The man ushered the three of them (Montijo, Meléndez, and DPP)

into a van and drove them back to the housing project, where they

waited "for things to calm down."        When the coast seemed clear,

another man drove Montijo and DPP to a street near the school,

where they dropped off DPP.

                               The Trial

             A federal grand jury indicted Montijo and Meléndez on a

slew of sex crime charges.      Specifically, count one charged that

Montijo "used a facility and means of interstate commerce, namely

the   cellular   phone   application   'KIK,'   to   knowingly    persuade,

induce, entice, and coerce a 13-year-old minor female [DPP] to

engage in sexual activity for which any person may be charged with

a criminal offense under the laws of . . . the Commonwealth of

Puerto Rico," which violated 18 U.S.C. § 2422(b).                Four other

counts (one per victim per drive) charged him with transporting

the minors in a "commonwealth, territory, or possession of the

United States" with the same illicit intent, violating 18 U.S.C.

§ 2423(a).

             The indictment charged Meléndez under the same statutes

and added four unrelated charges against him for producing child

pornography, which agents had found stored on his cell phone when


                                 - 7 -
they searched it.3       Before long, Meléndez entered a plea deal with

the   government   and    copped    to   one   count    of   producing   child

pornography.   In exchange, the government dropped the remaining

counts.   He was sentenced to 192 months in prison.

           Montijo   went    to    trial.4     To    prove    its   case,   the

government called CAP, DPP, the motel owner (to describe the

joint), KVM's father, and several government agents from the

Department of Homeland Security Investigations (HSI) task force

who'd investigated the case.             CAP told the jury how she met

Meléndez at the family party and narrated the first drive to the

motel, when Meléndez had sex with her.              Then DPP recounted both

drives, the KIK chats, and how Montijo had sex with her on the

second trip to the motel.         By the end of her testimony, when she




      3When they searched Meléndez's phone,            agents found several
videos of Meléndez having sex with at least             one other minor girl
who confirmed in an interview that she was             sixteen at the time.
See United States v. Montijo-Maysonet, 318             F. Supp. 3d 522, 535
(D.P.R. 2018).

      4Before that, as we'll explain later, Montijo moved the trial
judge to dismiss the transportation charges, arguing that based on
United States v. Maldonado-Burgos, 844 F.3d 339 (1st Cir. 2016),
§ 2423(a) required travel to or from Puerto Rico and did not apply
to drives wholly within the island.      The district judge denied
the motion, holding, as we later did, that § 2423(a) covers
defendants who transport a minor wholly within Puerto Rico. See
Cotto-Flores, 2020 WL 4582283, at *9.
                               - 8 -
described how Montijo told her he'd "wait for [her] to come out

from high school" and "take care of [her]," DPP broke down sobbing.

            In his defense, Montijo did not dispute DPP's story or

try to undermine her testimony.     He agreed that the two went on a

"blind date" set up by Meléndez, and that on the second "date,"

they "had sex" (quotes from his lawyer's opening statement).         But

he claimed that he thought DPP was older.            During DPP's cross

examination,   Montijo's   lawyer   got   her   to   describe   Montijo's

reaction to the notebook ("If I knew you were thirteen I wouldn't

have done it") and hammered that line home in her statements to

the jury.

            Among other witnesses, the government called HSI Special

Agent Jose García, who testified he took Montijo's phone during

the arrest and sent it to forensics to extract the data.            Then,

over Montijo's objections (more on them later), Task Force Officer

Kimbelly Pérez-Morales took the stand to identify the report

showing the texts found on Montijo's phone.            As Officer Pérez

explained, the report showed that on the morning of November 24,

2015, before the duo picked up DPP and CAP for the first motel

trip, Montijo texted Meléndez to ask what he was wearing to meet

the girls — a pair of "white Nike shorts, a tank top and white

Nike tennis shoes," answered Meléndez.     Before they left, Meléndez




                                - 9 -
texted Montijo, "Broooo you are horny like a dog.            hahahaha."5    He

told Montijo they were "leaving at about 7:55" and that "[w]e have

to take them [back] before 11."       Meléndez explained:       "we have to

leave these girls before others from Marchand" (the middle school)

"are out at noon and catch us.    Hahahaha."

           The jury found Montijo guilty on all counts.            The judge

denied Montijo's motions for judgment of acquittal and sentenced

him to 198 months in prison.    Montijo now appeals.

                               OUR TAKE

                              Sufficiency

           We start with Montijo's sufficiency challenges, which he

mounts against each count of conviction.         First, he claims there

was too little evidence to show he used KIK to "persuade, induce,

entice, or coerce" DPP to have sex, as § 2422(b) demanded. Second,

he argues that the proof was too thin to show he knew DPP was

underage, which the jury had to find to convict him under either

statute   of   conviction.    Finally,     he   turns   to   the   last    two

"transportation"    charges   under    §   2423(a),     arguing    that    the


     5 Meléndez actually said, "estas pegado como los perros," a
Puerto Rican colloquialism. According to the trial judge (with
whom defense counsel agreed), the phrase literally translates to
"stuck like dogs," which alludes to when "dogs . . . are stuck
together" while mating. The defense pointed out that it doesn't
quite mean "horny like a dog," as the interpreter translated, but
the government thought that was the "best available translation,"
and the district court let it stand. Montijo hasn't challenged
that decision on appeal, so we assume that "horny" roughly captures
how Meléndez described Montijo.
                               - 10 -
government didn't prove he intended CAP or KVM to have sex with

Meléndez when he drove them to the motel.                Montijo argues — as he

must to show insufficiency — that these holes in the government's

case   mean    that   no     rational   jury     could   have    found    "beyond    a

reasonable     doubt"      that   the   government       "proved   the    essential

elements of the crime."           United States v. Dwinells, 508 F.3d 63,

72 (1st Cir. 2007).          If Montijo is right, we must order acquittal.

See Burks v. United States, 437 U.S. 1, 18 (1978) (holding that

"the Double Jeopardy Clause precludes a second trial once the

reviewing court has found the evidence legally insufficient").                      So

we tackle these challenges first and take them in order.

                             Count One:      Enticement

              To prove the first count, the government had to show

that (as charged in the indictment) Montijo used KIK, a "means of

interstate commerce," to "persuade, induce, entice, or coerce" DPP

to "engage in any sexual activity for which any person can be

charged with a criminal offense."            18 U.S.C. § 2422(b).         Here, the

"criminal offense" the government alleged Montijo "enticed" and

"induced" was sexual assault under Puerto Rico law.                    See P.R. Laws

Ann. tit. 33, § 5191(a) (defining sexual assault to include sex

with someone under sixteen); United States v. Saldaña-Rivera, 914

F.3d   721,    724    (1st    Cir.   2019)     (explaining      that    the   alleged




                                        - 11 -
"chargeable sexual activity" under § 2422(b) "includes crimes

defined by" state and Puerto Rico law).

           Montijo's opening shot takes aim at the first element:

he urges that "no evidence, other than" DDP's "uncorroborated"

testimony, showed that he used KIK to chat with her.            But even

uncorroborated testimony can suffice to sustain a conviction.        See

United States v. Gaudet, 933 F.3d 11, 15 (1st Cir. 2019) (holding

a minor victim's uncorroborated testimony sufficed); United States

v. Cortés–Cabán, 691 F.3d 1, 14 (1st Cir. 2012) (explaining that

"[w]e   repeatedly   have   held    that"   even   "'the   uncorroborated

testimony of a cooperating accomplice may sustain a conviction so

long as that testimony is not facially incredible'" (quoting United

States v. Torres–Galindo, 206 F.3d 136, 140 (1st Cir. 2000))).

And here, DPP's story wasn't uncorroborated; CAP backed it up,

telling the jury that Montijo and DPP texted each other while CAP

chatted with Meléndez.      And DPP's story went unrebutted.      So the

jury could easily have bought it.

           Even so, Montijo argues, the messages DPP testified he

sent over KIK — that he "wanted to see [DPP] again" and to go on

another "vuelta" to the motel, which they planned on the app —

were not "coercive or enticing in nature."         He points out that in

our cases applying § 2422(b) thus far, the defendants sent lewd

online messages (to the minor or an adult they thought was the

minor's parent) that expressly referenced sex acts.           See United
                                   - 12 -
States v. Dávila-Nieves, 670 F.3d 1, 3–6, 11 (1st Cir. 2012);

United States v. Berk, 652 F.3d 132, 134–35, 140 (1st Cir. 2011);

Dwinells, 508 F.3d at 73.       Other circuits agree that "when a

defendant   initiates   conversation    with    a   minor,   describes   the

sexual acts that he would like to perform on the minor, and

proposes a rendezvous to perform those acts, he has crossed the

line toward persuading, inducing, enticing, or coercing a minor to

engage in unlawful sexual activity."           United States v. Goetzke,

494 F.3d 1231, 1237 (9th Cir. 2007).6      But those cases didn't draw

a line in the sand to insist on explicit sexual overtures.               Nor

did Congress, which meant to cast a broad net (consistent with the

Constitution) to catch predators who use the Internet to lure

children into sexual encounters.       See H.R. Rep. 105-557, 21, 1998

U.S.C.C.A.N. 678, 678–79, 690 (June 3, 1998).7          In line with that


     6 In those cases, the defendants never had sex with their
targets, like Montijo did. They were your typical to-catch-a-
predator scenarios, where the defendant is arrested before he meets
the child, or the "child" is a federal agent in disguise. The
defendants were charged with "attempt[ing]" to "persuade, induce,
entice and coerce" a minor, which is also a crime under § 2422(b).
Berk, 652 F.3d at 140; see also Dávila-Nieves, 670 F.3d at 6;
Dwinells, 508 F.3d at 67–68, 72–74; Goetzke, 494 F.3d at 1237.

     7 As the Third Circuit has explained, "[t]he first version of
§ 2422(b) . . . was attached to the Telecommunications Act of 1996"
with "very little" legislative comment. United States v. Tykarsky,
446 F.3d 458, 467 n.4 (3d Cir. 2006).          "Because the Child
Protection and Sexual Predator Punishment Act of 1998 rewrote
§ 2422(b)," raised the maximum penalty, "and made substantial
changes to related laws," including § 2422(a), courts have looked
to its legislative history to shed light on § 2422's purpose and

                                - 13 -
intent, the four verbs Congress used — including "entice" and

"induce"    —   plainly     reach    implicit   coaxing    or   encouragement

designed to "achieve . . . the minor's assent" to unlawful sex.

Dwinells, 508 F.3d at 71; see Webster's Third New Int'l Dictionary,

Unabridged,     available    at     http://unabridged.merriam-webster.com

(defining "entice" as "to draw on by arousing hope or desire:

allure, attract" and "induce" as "to move and lead . . . by

persuasion or influence").          That makes sense:     people "entice" and

"induce" each other to have sex all the time without spelling it

out.

            That's just what Montijo did here — so the jury could've

found.     Remember, when he texted DPP on KIK, they'd already gone

on one "ride."    And it wasn't to a McDonald's:          He drove to a motel

that (it could be inferred without much effort) was designed for




scope. Id. The House Judiciary Committee explained that the 1998
Act responded to "highly publicized news accounts in which
pedophiles" used the web to "seduce or persuade children to meet
them to engage in sexual activities," and confirmed its intent to
enact "a comprehensive response to the horrifying menace of sex
crimes against children, particularly assaults facilitated by
computers . . . by providing law enforcement with the tools it
needs to investigate and bring to justice those individuals who
prey on our nation's children." H.R. Rep. 105-557, 10, 21, 1998
U.S.C.C.A.N. 678, 678–79, 690 (June 3, 1998); see also id. at 21
(explaining that the bill expanded § 2422(a) to "enable law
enforcement to charge a defendant who attempts to lure individuals
into illegal sexual activity" even where "the travel did not take
place"); United States v. Nestor, 574 F.3d 159, 162 (3d Cir. 2009)
(describing the amendments as "part of an overall policy to
aggressively   combat   computer-related    sex   crimes   against
children").
                              - 14 -
discrete sex, where the men each paid $20 for a few hours and

coupled off with one of the girls.             Once alone in the bedroom,

Montijo wooed DPP — told her she had "beautiful eyes and hair" —

and assured her she "didn't have to do anything [she] didn't want

to,"    a   ploy   (the   jury   could've   thought)   to   gain   her   trust.

Meanwhile, CAP and Meléndez actually had sex in the other room

(something Meléndez and CAP likely told their companions about,

the jury could reason).          And before all this went down, Meléndez

had told Montijo he was "horny like a dog."            Jurors don't have to

check "common sense" or "mature experiences" at the courthouse

door.       United States v. Hernandez, 995 F.2d 307, 314 (1st Cir.

1993) (quoting United States v. Ortiz, 966 F.2d 707, 712 (1st Cir.

1992)).      With that context in mind, the jury could have used those

attributes to find that by telling DPP he wanted to get another

room together at the motel where her friend had had sex with

Meléndez the first go-round, and by making a plan to do so, Montijo

meant to "entice" and "induce" her to meet up for sex.                   And it

could have inferred he succeeded.             After all, when the two met

again (the jury could've found), Montijo got exactly what he

wanted.      See United States v. Montijo-Maysonet, 318 F. Supp. 3d

522, 530 (D.P.R. 2018) (rightfully pointing out that DPP "traveled

to the Jackeline Motel [the second time] only because she and

Montijo planned the . . . 'ride' on KIK," and observing that the

fact that DPP had sex with Montijo "only after exchanging text
                                     - 15 -
messages     on   KIK    supports     the   inference    that    [   ]   Montijo's

communications persuaded" her to do so).

             Which      brings   us   to    Montijo's    last    attack    on    the

enticement count.         Montijo argues that to prove he "knowingly"

enticed or induced DPP to have sex "for which [he could] be

charged" under Puerto Rico law, the government had to prove he

knew DPP was under sixteen years old (the Puerto Rico age of

consent, P.R. Laws Ann. tit. 33, § 5191(a)) when he sent the KIK

messages.8        The   government    counters    that   at     least    two   other

circuits have held that § 2422(b) does not permit a mistake-of-

age defense.       See United States v. Banker, 876 F.3d 530, 539–40

(4th Cir. 2017); United States v. Daniels, 685 F.3d 1237, 1246–50

(11th Cir. 2012); but see United States v. Cote, 504 F.3d 682, 686

(7th Cir. 2007) (reading the statute to require knowledge the

victim was under eighteen to avoid a First Amendment problem);

United States v. Meek, 366 F.3d 705, 718 (9th Cir. 2004) (holding

"that the term 'knowingly' refers both to the verbs — 'persuades,


     8 Montijo also argues that § 5191(a) — the Puerto Rico offense
at issue — requires the defendant to know the victim was under
sixteen when they had sex. But he does not explain why this would
matter, since § 2422(b) does not demand the defendant commit — or
even intend to commit — the local offense itself, see Dwinells,
508 F.3d at 71 (holding, again, that § 2422(b) "criminalizes an
intentional attempt to achieve a mental state — a minor's assent
— regardless of the accused's intentions vis-à-vis the actual
consummation of sexual activities with the minor"); Saldaña-
Rivera, 914 F.3d at 724 ("Nothing in the language of section
2422(b) requires the government to show that Saldaña himself could
have been charged under Article 130.").
                              - 16 -
induces, entices, or coerces' — as well as to the object — 'a

person who has not achieved the age of 18 years'").      The trial

judge held that our decision in Dwinells puts us on the Seventh

and Ninth Circuits' side of the split; and as a result, he held

that the government had to prove Montijo knew DPP was under

eighteen.   See United States v. Montijo-Maysonet, 292 F. Supp. 3d

568, 569 (D.P.R. 2018) (citing Dwinells, 508 F.3d at 68, 71

(concluding that § 2422(b) did not raise First Amendment issues

because it "requires that a defendant possess the specific intent

to persuade, induce, entice, or coerce a minor into committing

some illegal sexual activity," and "[s]peech intended deliberately

to encourage minors' participation in criminal sexual conduct" can

constitutionally be outlawed)(emphasis the trial judge's)).     In

essence, Montijo goes one step further, arguing that the word

"knowingly" in § 2422(b) requires the defendant to know not only

that the victim was under eighteen, but that someone could be

"charged with a criminal offense" for having sex with her — and

since the relevant Puerto Rico offense requires the victim be under

sixteen, the government had to show Montijo knew that, too, when

he did the enticing.

            But even if Montijo is right on the law — an issue we

don't decide — the jurors had ample evidence that Montijo knew DPP

was younger than sixteen when he texted her.     For starters, he

picked her up outside a middle school.   And Montijo knew DPP went
                              - 17 -
to school there:   Meléndez texted him that morning that they had

to drop the girls off at "Marchand" (the name of the school).   The

jurors' "collective experience" would have told them that middle

schoolers are rarely over fifteen years old.   See United States v.

Hamie, 165 F.3d 80, 84 (1st Cir. 1999) (explaining that jurors can

"take full advantage of their collective experience and common

sense" (quoting United States v. O'Brien, 14 F.3d 703, 708 (1st

Cir. 1994))); Tr. of Trial Day 2 at 103 (where the judge noted

that "16-year-olds are usually in eleventh grade").   The evidence

also suggested Montijo knew they'd be in trouble if someone caught

them with the girls.     Before the first drive, Meléndez texted

Montijo that they "had to leave" DPP and CAP before "others from

Marchand" realized they were gone, so no one would "catch" the

men.   And when they did drop the girls off, Montijo and Meléndez

insisted they get out a few blocks away from the building, so

school staff wouldn't see them.   To top it off, photos of DPP and

her friends showed the jurors how the children looked in 2015 —

well under sixteen, the jury could have found.

          In his defense, Montijo stresses his reaction when DPP

told him she was thirteen:    he exclaimed that Meléndez had told

him she was older, and that he "wouldn't have done it" if he'd

known her real age.    But given the swell of other proof washing

over them, the jurors could have reasonably found that Montijo's

protestations just confirmed he knew DPP was underage.   Conscious
                              - 18 -
he broke the law (they could have inferred), he feigned shock to

cover his own hide, hoping DPP would buy it and vouch for him if

the cops found out.    In short, the jurors didn't have to believe

the excuse Montijo gave DPP.    Such credibility determinations are

"uniquely" theirs (not ours) to make. See United States v. Rivera-

Ruiz, 244 F.3d 263, 268 (1st Cir. 2001).

                      The Transportation Counts

            Undeterred, Montijo moves to the four § 2423(a) counts,

which charged that he "knowingly transported" CAP, DPP, and KVM in

a "commonwealth, territory, or possession of the United States"

with the intent that each engage in sexual activity for which

someone (either he or Meléndez) could be charged with a crime —

again, sexual assault under Puerto Rico law.      18 U.S.C. § 2423(a);

see also P.R. Laws Ann. tit. 33, § 5191(a).

            On that score, he first claims that that statute requires

travel "in interstate or foreign commerce with respect to [Puerto

Rico]," and doesn't cover rides from schools to motels within the

island's borders.   But we recently rejected that argument, holding

Puerto Rico is a "commonwealth" within the meaning of the Act.

See Cotto-Flores, 2020 WL 4582283, at *7–9; 18 U.S.C. § 2423(a)

(covering transportation "in any commonwealth . . . of the United

States").    If that's true, Montijo claps back, then the statute

violates the equal protection component of the Fifth Amendment,

because it treats defendants who transport minors within Puerto
                                - 19 -
Rico differently from those who do the same thing within a state,

with no justification for the disparity.

          Ordinarily, a law survives an equal protection challenge

if the distinction it draws is "rationally related to a legitimate

government interest."     United States v. Vaello-Madero, 956 F.3d

12, 18 (1st Cir. 2020) (quoting U.S. Dep't of Agric. v. Moreno,

413 U.S. 528, 533 (1973)).    Montijo urges that in this case, our

review should have more bite.       Laws that single out certain

"discrete and insular minorities" who lack political power for

disfavored treatment, Bruns v. Mayhew, 750 F.3d 61, 66 (1st Cir.

2014) (quoting Graham v. Richardson, 403 U.S. 365, 372 (1971)), or

intentionally classify people "based on national origin, ancestry,

and race" must "withstand the strictest constitutional scrutiny,"

DiMarco-Zappa v. Cabanillas, 238 F.3d 25, 36 (1st Cir. 2001).    In

Montijo's view, that's the deal here.    People in Puerto Rico (he

urges) are a protected class — so by targeting them, § 2423(a)

triggers strict scrutiny.     And even if not, Congress lacked a

rational basis to regulate conduct in Puerto Rico that it does not

regulate in the states.

          As Montijo concedes, he did not raise this claim below,

so we review it for plain error — a "demanding" uphill climb.

United States v. Ríos-Rivera, 913 F.3d 38, 43 (1st Cir. 2019).   To

scale its heights, Montijo had to identify "controlling precedent"

that made it "indisputable" that § 2423(a) violates the Fifth
                               - 20 -
Amendment.   Id. (quoting United States v. Morosco, 822 F.3d 1, 21

(1st Cir. 2016)).     He hasn't done so.   To be sure, it's crystal

clear a law targeting people of Puerto Rican origin would draw the

strictest scrutiny.     See DiMarco-Zappa, 238 F.3d at 36.      But

§ 2423(a) has a broader sweep:     it applies to anyone (tourists,

transplants, and travelers) who transports a minor for criminal

sex on the island.     No controlling case holds that folks join a

protected class once they set foot in Puerto Rico.    Indeed, under

existing precedent, even the millions of U.S. citizens who live

there — who can't influence by vote the federal laws that regulate

them (unless they leave their homes for the mainland) — have not

been recognized as a protected class, even though they're "the

very essence of a politically powerless group."    United States v.

Vaello Madero, 356 F. Supp. 3d 208, 214 (D.P.R. 2019).   Rather, in

Harris v. Rosario, the Court held that, without violating the

Constitution's Equal Protection mandate, Congress could "treat

Puerto Rico differently from States so long as there [was] a

rational basis for its actions."   446 U.S. 651, 651–52 (1980); see

also Vaello-Madero, 956 F.3d at 21–23 (holding it was "beyond

question" that "precedent require[d] us to apply rational basis

review to the question before us" — whether a federal benefit

program that discriminated against Puerto Rico residents violated




                               - 21 -
Equal    Protection    —     while   noting     that    Harris    was   a   summary

disposition that should be read narrowly).

            Therefore, in Ríos-Rivera, we rejected the same argument

Montijo raises — that § 2423(a) warrants "heightened scrutiny"

even on plain error review — because Harris foreclosed it.                     913

F.3d at 44.   Like Montijo, "Ríos d[id] not seriously challenge the

notion that Congress may have limited [§ 2423(a)]'s applicability

within the fifty states because it implicitly recognized potential

constitutional limits on its power."                 Id.; see United States v.

Morrison, 529 U.S. 598, 618 (2000) (blocking a Congressional

attempt to regulate intrastate violence "not directed at the

instrumentalities,         channels,    or   goods     involved    in   interstate

commerce," whose regulation "has always been the province of the

States").     We     held,    therefore,      that    § 2423(a)'s   differential

treatment of states and territories did not clearly lack a rational

basis.    See Ríos-Rivera, 913 F.3d at 44.             And so we must here.

            Having    struck     out    swinging      at   the   statute    itself,

Montijo turns back to the facts. As the judge instructed, to prove

the four § 2423(a) counts, the government had to show:                       first,

that Montijo transported DPP, CAP, and KVM within Puerto Rico;

second, that each girl was then under eighteen; and third, that

when Montijo transported each girl, he intended she engage in

"sexual activity" for which someone could be charged with a

criminal offense under Puerto Rico law.                Montijo doesn't dispute
                                       - 22 -
the first two elements.       Instead, he argues the evidence was

insufficient to prove he intended CAP, DPP, or KVM to have unlawful

sex when he took them to the motel.

             This claim has two parts.   First, Montijo raises another

mistake-of-age argument: that he did not know the girls were under

sixteen (Puerto Rico's age of consent, remember) when he drove

them to the motel.       We've already held that to convict under

§ 2423(a), the jury need not find the defendant knew the person he

carted off had "not attained the age of 18 years" such that the

statute covered them.     18 U.S.C. § 2423(a); see United States v.

Tavares, 705 F.3d 4, 20 (1st Cir. 2013).       Undaunted, Montijo (as

in his § 2422(b) argument above) urges that a defendant can't

"inten[d]" that a minor "engage" in sex "for which any person can

be charged with a criminal offense" unless he knows that the sex

would be criminal under local law; so when the alleged local

offense is statutory rape of a minor, he must know the victim was

under the local-law age of consent to have the "intent" § 2423(a)

requires.9

             Second, Montijo urges that even if he can't raise a

mistake-of-age defense — or even if the evidence showed he knew




     9 Montijo also argues, as he did with § 2422(b), that when
the intended local offense permits a mistake-of-age defense,
§ 2423(a) should too. But as above, we need not reach this claim.
                             - 23 -
the girls were too young — the jury could not have concluded he

intended all three to have sex once they got to the motel.

             Once again, however — even if Montijo is right on the

law (an issue we need not decide) — the jury had ample proof that

he knew the victims were each under sixteen, and that he intended

they'd have sex with one of the men when he took them to El

Jackeline.    In case you forgot:   as to their age, the girls' child-

like looks and the school they emerged from were dead giveaways,

the   jury   could've   found.   If   that   didn't   tip   off   Montijo,

Meléndez's instructions — to drop them off at the school before

noon so staff wouldn't "catch us" — would have raised some red

flags.   So did the school uniforms DPP and KVM wore on the second

trip.    Rounding things off, Montijo's evasive behavior — dropping

the girls off down the street from the school so staff wouldn't

see them — would have shown he got the picture.             See Pueblo v.

Alicea Hernández, 2014 WL 7500964, at *19 (P.R. App. Ct. 2014)

(finding sufficient evidence to reject mistake-of-age defense

under § 5191(a) where defendant met a 15-year-old at school and

took her to a motel, where she hid in the back of the car to avoid

being seen).    And as for intent, between Meléndez's texts (calling

Montijo "horny"), Montijo's flirting (telling DPP she had pretty

hair and eyes), the offers to give the girls smokes and drinks,

and, oh right — the two drives to a sex motel — the jury had what

it needed to convict.     See United States v. Ray, 831 F.3d 431, 434
                                 - 24 -
(7th Cir. 2016) (holding that defendant's actions in offering minor

alcohol and marijuana, checking into a motel room for a four-hour

stay, and having sex with the minor sufficed to show his intent to

have sex with her); see also United States v. Morales–de-Jesús,

372 F.3d 6, 21 (1st Cir. 2004) (explaining that "[w]hen a plausible

read of the record supports the verdict, we will not overturn the

jury's determination on appeal").

                         Officer Pérez's Testimony

             Having lost his sufficiency challenges, Montijo launches

a procedural attack.        He argues that the trial judge should not

have let Officer Pérez testify about the text messages taken off

Montijo's cell phone, and about the KIK application itself, without

being qualified as an expert in "cell phone extractions or forensic

analysis."    Appellant's Br. at 27; see Fed. R. Evid. 701, 702.             We

test such claims for abuse of discretion.             See United States v.

Spencer, 873 F.3d 1, 14 (1st Cir. 2017).

             In   the   world   of   evidence,   there   are   two   kinds   of

witnesses:    lay witnesses and experts.         To give an expert opinion,

a witness must be "qualified" by "knowledge, skill, experience,

training, or education" to do so, and the judge must vet the

opinion to ensure it's "reliable."            Fed. R. Evid. 702; see Lawes

v. CSA Architects & Eng'rs LLP, 963 F.3d 72, 97 (1st Cir. 2020)




                                     - 25 -
(citing Daubert v. Merrell Dow Pharm., 509 U.S. 579, 589 (1993)).

Lay witnesses not so qualified may only give testimony that is

       (a) rationally based on the witness's perception;
       (b) helpful to clearly understanding the witness's
       testimony or to determining a fact in issue; and (c) not
       based on scientific, technical, or other specialized
       knowledge within the scope of Rule 702.

Fed. R. Evid. 701.     That last (c) prong was added to "eliminate

the risk that the reliability requirements set forth in Rule 702

will be evaded through the simple expedient of proffering an expert

in lay witness clothing."     Fed. R. Evid. 701, Advisory Committee's

note to the 2000 amendments.         In short, a lay opinion must

"result[ ] from a process of reasoning familiar in everyday life."

Id.; see United States v. Vega, 813 F.3d 386, 394 (1st Cir. 2016).

            As best we can tell, Montijo urges that two opinions

Pérez gave relied on expert knowledge.10     First, Pérez identified

words on a spreadsheet (a/k/a, an "extraction report") as the text

messages Montijo exchanged with Meléndez, which agents extracted

from    Montijo's   cell   phone.   The   government   argues   Pérez's

"testimony was limited to the fact that . . . she had seen the

data extraction report from Montijo's cell phone and recognized it

in court."    In fact she went further than that:      she identified

certain texts (e.g., "what are you wearing") as messages sent from


       10
       Since Montijo doesn't develop any claim for why any other
statements Pérez made required expert knowledge, we deem other
such arguments waived. See United States v. Zannino, 895 F.2d 1,
17 (1st Cir. 1990).
                             - 26 -
Montijo to "Puky" (Meléndez's nickname, remember) and other texts

(e.g., "you are horny like a dog") as sent from "Puky" to Montijo.

She also testified to the date and time the texts were sent.          To

do so, however, all she did was to read from the report, which

labeled each string of text as an "SMS message" "to Puky" or "from

Puky," with the date and time.    Montijo does not explain why this

testimony     required   "scientific,    technical,    or    specialized

knowledge."    And we conclude it didn't.

            These days, most anyone with a cellphone knows they store

information about text messages, including the sender, recipient,

and content.    You don't need to be a software engineer to pick up

a cellphone, open a messaging application, and interpret the words

in the bubbles as messages sent and received.               In doing so,

ordinary people rely on a "process of reasoning familiar in

everyday life," not any expert knowledge about software coding or

cellphone circuitry.     If Officer Pérez had opened Montijo's phone

and taken screenshots of his conversations with Meléndez, no one

suggests she'd need any "scientific, technical, or specialized

knowledge" to identify them as text messages.         See United States

v. Ganier, 468 F.3d 920, 926 (6th Cir. 2006) (noting that certain

"[s]oftware programs . . . may be as commonly used as home medical

thermometers," such that "[t]he average layperson today may be




                                - 27 -
able to interpret the[ir] outputs . . . as easily as he or she

interprets everyday vernacular").

          In this case, investigators used forensic software to

copy that same info from Montijo's phone and display it on paper.

To be sure, most of us don't see "extraction reports" every day.

But as we've held time and again, Rule 701 lets in "particularized

knowledge" that police officers gain on the job, so long as it's

"well founded on [their] personal knowledge and susceptible to

cross examination."     Vega, 813 F.3d at 394 (explaining that in

this circuit, a "police officer noticing patterns of behavior

across criminal operations" — like code words or what a "drug

point" looks like — "uses straightforward logic to conclude a

defendant's behavior fits within that pattern and thus, does not

need to be qualified as an expert") (quoting United States v.

Ayala-Pizarro, 407 F.3d 25, 28 (1st Cir. 2005))); see also United

States v. Belanger, 890 F.3d 13, 25 (1st Cir. 2018) ("[T]ime and

again we have stated that Rule 701 lets in 'testimony based on the

lay expertise a witness personally acquires through experience,

often on the job.'" (quoting United States v. George, 761 F.3d 42,

59 (1st Cir. 2014))).

          No less than an experienced drug agent decoding drug

deals, or an investigator construing a plain-language billing

chart he found in a suspect's home, see Vega, 813 F.3d at 395

(holding that a lay case agent properly "interpreted a chart
                               - 28 -
listing medical equipment and containing a column reading 'Rep.

payment' as evidence that" the defendant's medical-device company

paid sales reps illegal kickbacks "based on the equipment they

sold"), Pérez simply interpreted the plain language (like "SMS

message" and, well, "to" and "from") on the spreadsheet, which was

labeled with the case number and "which phone it was extracted

from" (Montijo's) — statements that Montijo does not now challenge

on hearsay grounds.         None of that testimony "turn[ed] on or

require[d]   a   technical    understanding    of   the   programming   or

internal   mechanics   of    the   [forensic   extraction]   technology."

United States v. Marsh, 568 F. App'x 15, 17 (2d Cir. 2014) (holding

agent's testimony that he used software to "retrieve text messages

and other data from a cellular phone" and explaining "the contents

of the messages retrieved from the phone" was lay testimony for

that reason); see also United States v. McLeod, 755 F. App'x 670,

673 (9th Cir. 2019) (same).11         She relied on simple "logic and




     11Under Rule 701(b), "where the witness is no better suited
than the jury to make the judgment at issue," the opinion must be
excluded to "provid[e] assurance against the admission of opinions
which would merely tell the jury what result to reach." United
States v. Vázquez–Rivera, 665 F.3d 351, 363 (1st Cir. 2011)).
Montijo does not argue that Pérez's testimony was inadmissible
under that prong, so we do not address that issue. See Zannino,
895 F.2d at 17 (explaining that arguments undeveloped on appeal
are waived).


                                   - 29 -
pattern recognition" — "a process of reasoning familiar in everyday

life."    Vega, 813 F.3d at 394–95.12

            Second, Pérez testified that KIK is "different from

other instant text messaging services" because "once the messages

have been deleted they can't be recovered from the phone," "even

with . . . law enforcement forensic tools."   She knew this, Pérez

said, because she'd become "familiar" with KIK through her "duties

investigating child exploitation crimes."     Montijo objects that

this was an expert conclusion that required technical knowledge

about the KIK application.      In the government's eyes, though,

Pérez's two cents about the app relied on nothing more than "lay

expertise" she'd gained "through experience . . . on the job" —

which made it admissible.    United States v. Habibi, 783 F.3d 1, 5

(1st Cir. 2015) (quoting George, 761 F.3d at 59).

            This one is a closer call, but Habibi is a helpful

guidepost. In that case — a prosecution for illegal gun possession


     12 By the way, Pérez "offered no assurances about how well
[the extraction software] performed." United States v. Chavez-
Lopez, 767 F. App'x 431, 434 (4th Cir. 2019) (finding no plain
error in admitting agent's testimony identifying text messages
he'd extracted from cell phone). Had Montijo wanted to challenge
the reliability of the extraction process or suggest the software
may have malfunctioned, he could have called his own expert or the
forensic analyst(s) who conducted the extraction. As it stands
however, aside from his Rule 701 argument, he does not contend
that the jury lacked a sufficient basis to conclude that the data
on the extraction report was just what Pérez "purported [it] to
be." United States v. Appolon, 715 F.3d 362, 371 (1st Cir. 2013)
(discussing the requirements for authenticating evidence).

                                - 30 -
— eyewitnesses had testified they saw the defendant pick up the

gun with his bare hands and stash it in his basement.              Id. at 3.

Yet, test results found no DNA on the gun that belonged to the

defendant.     Id. at 4.    To show the negative tests didn't doom its

case, the government called an FBI agent to testify that he'd

worked on cases "in which [his] investigation revealed that an

individual touched or handled a[n] object with a bare hand, but

when tested, no detectable DNA was found on that object."             Id. at

5.   Over the defendant's objection, we held that the challenged

testimony relied "only on [the agent's] investigative experience"

and so fell "'comfortably within the boundaries of lay opinion

testimony.'"      Id. at 5–6 (quoting United States v. Valdivia, 680

F.3d 33, 50 (1st Cir. 2012)).

              Officer Pérez's testimony skirted closer to the line.

Instead of just saying she'd worked on cases in which suspects

sent messages on KIK that weren't recovered, she went a step

further   —    testifying   that   the   government's   forensic    software

"can't" recover KIK messages once they've been deleted.                 That

conclusion arguably "require[d] a technical understanding" of the

government's forensic tools and their capabilities.         Marsh, 568 F.

App'x at 17.      But even if it was error to admit that testimony,

the mistake was harmless.          See Kotteakos v. United States, 328

U.S. 750, 765 (1946) (explaining that, even if the trial judge

erred, we should affirm if the record minus the improper testimony
                                   - 31 -
gives us "fair assurance . . . that the [jurors'] judgment was not

substantially swayed by the error").     On direct, Pérez made clear

that, like the agent in Habibi, she was testifying based only on

her lay experience in past investigations with the task force.

And on cross-examination, she made it pellucid that she had no

"training in forensic tools."     Those clarifications dampened the

risk that the jury gave determinative weight to her description of

the government's forensic capabilities.     See Torres-Galindo, 206

F.3d at 141 (holding agent's arguably improper expert testimony to

be harmless based on his "extensive[ ] cross-examin[ation] by

defense counsel" and the weight of the evidence against the

defendant).

          This and the other evidence that Montijo used KIK to

entice DPP makes it "highly probable" that Pérez's testimony about

the app "did not contribute to the verdict."      Vega, 813 F.3d at

395 (quoting United States v. Amador-Huggins, 799 F.3d 124, 129

(1st Cir. 2015)).    Remember, DPP testified that Montijo used the

app to get her to go on the second "vuelta" — and CAP confirmed he

and DPP texted each other.   Montijo never seriously disputed DPP's

testimony — indeed, just the opposite: he asked the jury to credit

her account of his "shock" in the motel room (when he "learned"

she was thirteen).     And the motel records, KVM's father, and

Montijo's text messages backed up the main thrust of her story.

On the other hand, Montijo never argued that the KIK messages were
                                - 32 -
recoverable, or that the government's failure to introduce them

meant DPP lied when she described them.             Given DPP's otherwise

corroborated and unrebutted testimony, which Montijo has never

seriously disputed, it is "highly [im]probable" Pérez's one-liner

on KIK was the gamechanger. Vega, 813 F.3d at 395 (quoting Amador-

Huggins, 799 F.3d at 129).13

                                   Sentence

            His convictions secure, Montijo claims the judge botched

his sentencing.     In reviewing federal sentences, we take a two-

step approach: we ensure the judge (first) followed the prescribed

procedures and (second) imposed a sentence within the range of

reason.    See Gall v. United States, 552 U.S. 38, 51 (2007). In

other     words,   we     review   "for      procedural   and   substantive

reasonableness."        United States v. Hernandez-Maldonado, 793 F.3d



     13 To the extent that Montijo argues that Pérez gave expert
testimony when she said that KIK used the Internet, that, too, was
harmless.    As a cell phone application, KIK qualifies as "a
facility or means of interstate commerce" under § 2422(b) whether
it used the Internet or a cellular network to send messages. See
United States v. Evans, 476 F.3d 1176, 1180 (11th Cir. 2007)
(explaining that defendant's use of a landline and cell phone was
enough to establish the "facility or means" element of § 2422(b)
because     "[t]elephones    and     cellular    telephones     are
instrumentalities of interstate commerce"); see also United States
v. Gilbert, 181 F.3d 152, 158 (1st Cir. 1999) (explaining that "a
telephone is an instrumentality of interstate commerce" regulable
under the Commerce Clause); United States v. Giordano, 442 F.3d
30, 41 (2d Cir. 2006) (holding that a phone is a "facility or means
of interstate . . . commerce" under a similar statute, 18 U.S.C.
§ 2425).

                                    - 33 -
223, 227 (1st Cir. 2015).      Montijo claims the judge flunked both

tests here.    In his telling, the judge botched the guideline math

— a "significant procedural error," Gall, 552 U.S. at 51 — and

imposed an unreasonable sixteen-and-a-half-year sentence.      To test

these theories, we review the judge's "interpretation of the

Guidelines de novo, [his] findings of fact for clear error, and

[his] judgment calls for abuse of discretion."        United States v.

Houston, 857 F.3d 427, 432 (1st Cir. 2017).

                       Procedural Reasonableness

             Before we flesh out Montijo's claims, here's what you

need to know.      At each federal sentencing, the judge "must begin

[his or her] analysis" by calculating the defendant's advisory

guideline range.     Peugh v. United States, 569 U.S. 530, 541 (2013)

(quoting Gall, 552 U.S. at 50 n.6).         The range turns on two

variables.     First, the U.S. Sentencing Guidelines assign each

defendant a "total offense level" — a point score based on the

"specified offense or group of offenses" plus "adjustments for any

aggravating or mitigating factors."       United States v. Martínez-

Benítez, 914 F.3d 1, 2 n.2 (1st Cir. 2019).     Next, they place the

defendant in a category (I through VI) based on his criminal

history.     Id.   The judge then plots those two numbers on a chart

(a/k/a the "sentencing table") and "ends up with an advisory prison

range," id. — the "starting point and the initial benchmark" for

determining the sentence.     Gall, 552 U.S. at 49.   "From there, the
                                 - 34 -
judge sees if any departures are called for, considers various

sentencing factors, and determines what sentence (whether within,

above, or below the suggested range)," Martínez-Benítez, 914 F.3d

at 2 n.2, is "sufficient" and no more than "necessary" to serve

the goals of sentencing, 18 U.S.C. § 3553(a).

               When   a    defendant   is   convicted   of   multiple   counts,

computing the first factor — the "total offense level" — is "no

picnic."        United States v. Ponzo, 853 F.3d 558, 586 (1st Cir.

2017).     "The guidelines tell courts to 'group' the counts that

'involv[e] substantially the same harm,' U.S.S.G. § 3D1.2, and

then      do     'group-by-group,       not     count-by-count,    sentencing

calculations.'"           Id. (last quoting United States v. Bivens, 811

F.3d 840, 842 (6th Cir. 2016), and citing U.S.S.G. §§ 3D1.3,

3D1.4).        "The court then calculates the offense level for each

count within each group, attributes to each group the highest

offense level of any count within it, compares the groups to

ascertain which has the highest offense level, [and] considers

certain further adjustments[.]"             United States v. Florence, 143

F.3d 11, 14 (1st Cir. 1998).           Those "further adjustments" include

an up-to-five level enhancement — also called a "multiple count

adjustment" — based on the number of groups and their relative

severity.        See U.S.S.G. § 3D1.4.          Once the judge makes those




                                       - 35 -
tweaks, he winds up with the total (or "combined") offense level,

which he plugs into the chart.       See Florence, 143 F.3d at 14.14

          The judge worked through that maze here and pegged the

guideline range at 235–293 months in prison.       He started with the

base offense level for each of the six counts of conviction, then

notched them up with a series of enhancements.            Montijo disputes

three on appeal:    first, the judge added a two-level enhancement

to each count involving DPP15 because he found Montijo "unduly

influenced [her] to engage in prohibited sexual conduct." U.S.S.G.

§ 2G1.3(b)(2)(B).    Second, he tacked on two levels to the triplet

of   counts   derived   from   the   second   daytrip16     because   those

"offense[s] involved the use a computer or an interactive computer

service to [ ] persuade, induce, entice, coerce, or facilitate the

travel of" each minor victim (DPP and KVM) "to engage in prohibited

sexual conduct."    U.S.S.G. § 2G1.3(b)(3)(A).     Third, after adding

those plus-factors, the judge found that each offense had inflicted


     14 The grouping rules aim to limit "the significance of the
formal charging decision and to prevent multiple punishment for
substantially identical offense conduct" when a defendant is
charged with "closely intertwined" offenses. USSG Ch.3, pt. D,
intro. comment. "In essence, counts that are grouped together are
treated as constituting a single offense for purposes of the
guidelines." Id.

     15Counts one, three, and five — which charged Montijo enticed
DPP and transported her twice to engage in unlawful sex acts.

     16 Counts one, five, and six — which charged Montijo enticed
DPP and transported her and KVM to engaged in unlawful sex acts on
the second outing.
                              - 36 -
"substantially" separate "harm," U.S.S.G. § 3D1.2, so he didn't

group them together.       Then, as the Guidelines direct, he took the

offense with the highest offense level (34) and added a four-point

multiple-count adjustment.            Id. § 3D1.3, 3D1.4.     The judge made

all those adjustments over Montijo's objections — which he repeats

on appeal.    We address his grievances in the order he argues them.

             Montijo    first    complains      that   he   did    not   "unduly

influence[ ]"    a     minor,    to   trigger   the    two-point    bump   under

§ 2G1.3(b)(2)(B).       To apply that enhancement, the judge had to

"closely consider the facts of the case to determine whether

[Montijo's] influence over" DPP "compromised the voluntariness of

[her] behavior."        Houston, 857 F.3d at 435 (quoting U.S.S.G.

§ 2G1.3, cmt. n.3(B)).          As Montijo agrees, the court could "look

to a variety of factors, including whether [the offender's conduct]

displays an abuse of superior knowledge, influence and resources."

United States v. Root, 296 F.3d 1222, 1234 (11th Cir. 2002).               When

the alleged influencer is over ten years older than the victim, as

here, there is a "rebuttable presumption" the enhancement applies.

Houston, 857 F.3d at 434 (citing U.S.S.G. § 2G1.3, cmt. n.3(B)).

In Houston, for example, we held the judge properly applied the

increase when the defendant drove a 13-year-old girl between two

states so his accomplice could prostitute her.              Id. at 435.     The

district court found the defendant drove the minor "across state

borders away from her family and familiar surroundings" to "various
                                      - 37 -
locations to meet with adult" johns, "giving her few options other

than engaging in prohibited sexual conduct."                Id.   In this case,

taking cues from Houston, the trial judge applied the two-point

bump under § 2G1.3 because Montijo drove DPP away from school to

an unfamiliar motel and was "much older" than her.

            Montijo argues that we must find he rebutted the undue-

influence presumption by showing that DPP (with CAP and Meléndez)

planned    the    first    meeting   without    his    input      and   that   DPP

"willing[ly]" had sex during the second one.            But even assuming he

proved    those   facts,    the   judge   did   not   err    in    applying    the

enhancement.      As in Houston, Montijo was well over ten years older

than DPP, who needed her mom to drive her to middle school.                    He

had the know-how and "resources," Root, 296 F.3d at 1234, to pick

her up, drive the car, pay for the motel room, and drop the girls

off before they were caught.         No, Montijo wasn't an interstate sex

trafficker like Houston.          Montijo's few-hour excursions with DPP

were shorter and arguably less coercive.              But § 2G1.3 turns on

"undue influence," not coercion, and there was ample proof Montijo

unduly influenced DPP from the beginning:             offered her "something

to smoke or drink," brought her to a secluded motel where he

flattered her "eyes" and "hair," gained her trust, followed up

over KIK, and lured her again "from her family and familiar

surroundings" to the same motel room where, alone with Montijo,

she'd more likely agree to have sex.            Houston, 857 F.3d at 435;
                                     - 38 -
see United States v. Lay, 583 F.3d 436, 445 (6th Cir. 2009)

(upholding the enhancement when the "facts [were] consistent with

a manipulative adult's building a relationship with a minor for

the purpose of eventual sexual activity"). In these circumstances,

the judge was well within his discretion to find that Montijo's

influence "compromised the voluntariness of [DPP's] behavior" and

to apply the increase.17

               As for Montijo's second claim — that he didn't use a

computer to "entice" or "facilitate the travel of" DPP or KVM to

have    unlawful     sex,   U.S.S.G.   §   2G1.3(b)(3)(A),   we've   already

explained why it flops:         there was sufficient trial evidence to

show that Montijo used KIK to entice DPP to come on the second

trip.       As the government points out, the guideline goes beyond the



       17
        This case therefore differs from United States v. Calvo,
596 Fed. Appx. 541, 543 (9th Cir. 2015), hammered by Montijo. In
Calvo, there was unrebutted evidence the victim initiated pretty
much everything — that she "willingly befriended Calvo,
voluntarily engaged in sexual banter with him, requested that he
pick her up, and willingly engaged in the sexual acts at issue"
and "[t]here [was] simply no evidence that Calvo did or said
anything to procure the victim's consent to conduct that she was
not already inclined to do." Id. In this case, there's no evidence
DPP was the one who "requested" Montijo pick her up or that she
was "already inclined" to have sex — if that matters, see id. at
544 (Christen, J., concurring in part and dissenting in part)
(citing cases around the circuits holding that the minor's
"willingness" does not bar an undue-influence finding); there's no
evidence DPP "requested" that Montijo do anything or was willing
to have sex with Montijo before he took her to a secluded motel
and came on to her. Indeed, DPP did not agree to have sex until
the second trip (if she did at all) — after Montijo spent six more
days pursuing her on KIK.
                              - 39 -
four verbs in § 2422(b) to cover computer use that "facilitate[s]

the travel of" minors for unlawful sex.   Id.   Since the evidence

showed Montijo used KIK to plan the second outing with DPP and

KVM, the judge appropriately applied the enhancement. See Houston,

857 F.3d at 436 (affirming the district court's application of the

enhancement because the defendant's accomplice used her smartphone

to arrange sexual encounters between the victim and adult men).

          Lastly, Montijo faults the judge for the multiple-count

adjustment. In his view, the judge should have grouped the three

counts involving DPP (the enticement under § 2422(b) and the two

transportation counts).   If he'd done that, there would have been

fewer groups of offenses, and the multiple-count adjustment would

have been three instead of four.

          The on-point guideline is § 3D1.2, which explains in the

relevant snippet that "[c]ounts involve substantially the same

harm within the meaning of this rule" and should be grouped

          (a) When counts involve the same victim and the
          same act or transaction[;]

          (b) When counts involve the same victim and two or
          more acts or transactions connected by a common
          criminal objective or constituting part of a common
          scheme or plan[; or]

          (c) When one of the counts embodies conduct that is
          treated as a specific offense characteristic in, or
          other adjustment to, the guideline applicable to
          another of the counts.

U.S.S.G. 3D1.2.

                              - 40 -
           Montijo does not dispute that each count involving a

separate minor inflicted a "substantially" separate "harm" and

deserved its own group.      U.S.S.G. § 3D1.2; see id. § 2G1.3, cmt.

n.6.   That said, he argues that "all acts related to [DPP]

encompassed one victim and one act (the transportation)" under

prong (a), "or in the alternative, one victim and one common scheme

(to meet with [DPP] at the motel)" under prong (b).             "[C]ounts

that are part of a single course of conduct with a single criminal

objective and represent essentially one composite harm to the same

victim are to be grouped together, even if they constitute legally

distinct offenses occurring at different times," he reminds us.

U.S.S.G. § 3D1.2, cmt. n.4.       For example, a conspiracy to commit

extortion and the extortion itself (though different offenses) are

grouped — as are mail and wire fraud counts that were "each in

furtherance of a single fraudulent scheme," "even if the mailings

and telephone call occurred on different days."         Id.   But there's

a flip side:     the guideline "does not" permit "the grouping of

offenses" that do not reflect "one composite harm," such as

"robbery   of   the   same   victim   on   different   occasions,"   which

"involves multiple, separate instances of fear and risk of harm."

Id. (noting that if "[t]he defendant is convicted of two counts of

rape for raping the same person on different days" the counts

should stay separate).


                                  - 41 -
           Unlike an agreement to commit the same crime, or mails

and wires sent to further the same scam, Montijo's two trips to

the motel with DPP exposed her to two different sexually-charged

encounters — away from familiar surroundings — to which she

couldn't legally consent.         See United States v. Nagel, 835 F.3d

1371,   1374   (11th   Cir.    2016)     (concluding   that    district    court

properly refused to group two § 2422(b) counts because each "one

of the[ ] sexual encounters with [the victim] — who was unable to

consent due to her age — caused a separate harm"); United States

v. Bivens, 811 F.3d 840, 843 (6th Cir. 2016) (holding that two

instances of creating child pornography involving the same victims

were separate because, in cases involving "sex crimes committed by

the same defendant against the same victim over an extended period

of time," "each act usually amounts to a fresh harm the victim

must face anew"); see also United States v. Wise, 447 F.3d 440,

447 (5th Cir. 2006) (holding court rightly refused to group counts

based on separate explicit photos defendant solicited from child

on separate days).      And Montijo "had two separate objectives, to

have sexual relations with [DPP] two separate times," Nagel, 835

F.3d at 1375 — even if he didn't succeed on the first drive.                 So

the judge did not err in treating the two transporting-DPP counts

separately.

           Given   that       outcome,    any   mistake   in    grouping     the

enticement and day-two transportation count was harmless.                 If the
                                    - 42 -
judge had treated those counts as separate offenses, he would have

only decreased the number of "units" for the multiple-count-

adjustment by one (to 3.5), meaning the four-point enhancement

would still have applied.    See U.S.S.G. § 3D1.4 (equating 3.5–5

units with a four-level increase).        All told, then, the judge

rightly assessed the disputed enhancements and correctly computed

the guideline range of 235–293 months in prison. See United States

v. Hinkley, 803 F.3d 85, 93 (1st Cir. 2015) (noting that a mistake

in applying the Guidelines is ordinarily harmless if it does not

change the guideline range).

                    Substantive Reasonableness

            Unable to show nonharmless procedural error, Montijo

urges that his 198-month sentence — a 37-month downward variance

— was still unreasonably high.   In doing so, he fights an "uphill"

battle: we have to affirm so long as the judge gave "'a plausible

explanation' for the selected sentence and 'reached a defensible

result.'"    United States v. Dávila-Bonilla, 968 F.3d 1, 12 (1st

Cir. 2020) (first quoting United States v. Vixamar, 679 F.3d 22,

29 (1st Cir. 2012), then quoting United States v. Chisholm, 940

F.3d 119, 132 (1st Cir. 2019)).         We'll overturn a sentence as

substantively unreasonable only if it goes beyond the "expansive

universe of reasonable sentences.'"       United States v. King, 741

F.3d 305, 308 (1st Cir. 2014).   "When, as in this case, a district

court essays a substantial downward variance from a properly
                               - 43 -
calculated guideline sentencing range, a defendant's claim of

substantive unreasonableness will generally fail."           United States

v. Floyd, 740 F.3d 22, 39–40 (1st Cir. 2014).

           Montijo    argues    that   this   case    is   the   "long-odds

exception" — the "rare below-the-range sentence" that remains

unreasonably harsh.    King, 741 F.3d at 310.        He stresses that he'd

"never had a brush with law enforcement" and had supportive family

and a "promising future" — factors that warranted no more than a

120-month sentence.      But the district judge considered those

positives: he noted in court that Montijo had a university degree,

was gainfully employed, and "was raised in a pro-social environment

with the support of his parents who worked tirelessly to provide

for their children."    And he heard defense counsel's reminder that

Montijo's family was there at sentencing and "all" the previous

hearings, and that "having a family to return to after" prison

bodes "well for positive rehabilitation upon release." See Dávila-

Bonilla, 968 F.3d at 12 (explaining that "we can infer that the

district   judge   considered   a    defendant's   sentencing    claims   by

comparing what the parties argued and what was in the presentence

report with what the judge did").        That the judge varied downward

by 37 months confirms that he weighed those points heavily.               But

he also considered Montijo's "repeat" conduct (on two separate

days) and the "impact" it had on DPP and her family. And in doing

so, he found that a 198-month sentence was needed to "reflect[ ]
                                    - 44 -
the seriousness of the offense," "promote[ ] respect for the law,"

and ensure adequate "deterrence and punishment" — factors the law

directed him to consider.   Though the judge gave less weight to

the "mitigating factors" than Montijo "thinks they deserved,"

Dávila-Bonilla, 968 F.3d at 12 (quoting Clogston, 662 F.3d at 593),

the reasons the judge outlined were "fully sufficient to justify"

Montijo's substantially-below-guideline sentence.   King, 741 F.3d

at 310.

                               END

          So, our careful review complete, we affirm Montijo's

convictions and sentence.




                              - 45 -